EXHIBIT 10.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED PATENT AND TECHNOLOGY

LICENSE AGREEMENT

This Amendment No. 1 to Amended and Restated Patent and Technology License
Agreement (the “Amendment No. 1”), effective as of October 22, 2015 (the
“Amendment No. 1 Effective Date”), is entered into by and between Fred
Hutchinson Cancer Research center, a Washington state non-profit organization
having offices at 1100 Fairview Avenue North, Seattle, Washington 98109
(“FHCRC”), and Juno Therapeutics, Inc., a Delaware corporation having offices
located at 307 Westlake Avenue North, Suite 300, Seattle, Washington 98019
(“LICENSEE”).

WHEREAS, the parties entered into an Amended and Restated Patent and Technology
License Agreement dated as of January 2, 2012 (the “Original Agreement”); and

WHEREAS, the parties wish to amend the Original Agreement under the terms and
conditions herein.

NOW THEREFORE, in consideration of the premises and mutual promises set forth in
this Agreement, and other good and valuable consideration, the exchange, receipt
and sufficiency of which are acknowledged, FHCRC and LICENSEE hereby agree as
follows:

1. Definitions. The term “Agreement” as used in this Amendment No. 1 and in the
Original Agreement shall mean the Original Agreement as amended hereby. Except
as otherwise set forth herein, the capitalized terms used herein and in the
Original Agreement shall have the meaning set forth in the Original Agreement.

2. Survival of Agreement Terms. Except as expressly set forth herein, the terms
and conditions of the Original Agreement shall remain in full force and
effect. In the event of any conflict between the terms and conditions of this
Amendment No. 1 and the Original Agreement, the terms and conditions set forth
in this Amendment No. 1 shall control with respect to the subject matter hereof.

3. Amendment. The amendments made hereby are made pursuant to Section 14.1 of
the Original Agreement.

4. Consideration.

 

  a. As additional consideration for adding provisional application United
States serial number [***] entitled “[***]” and filed on [***] to Exhibit A,
Juno will pay [***] within [***] after execution of this Amendment No. 1.

 

  b. As additional consideration for adding provisional application United
States serial number [***] entitled “[***]” and filed on [***] to Exhibit A,
Juno will pay a [***] within [***] after execution of this Amendment No. 1.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Page 1 of 5   Juno Confidential



--------------------------------------------------------------------------------

5. Exhibit A. Exhibit A of the Original Agreement is hereby deleted and replaced
in its entirety with the Exhibit A attached hereto.

6. Miscellaneous. This Amendment No. 1 may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument, with facsimile and .pdf
signatures binding as if originally executed. No agreements altering or
supplementing the terms hereof will be made except by a written document signed
by both parties. This Amendment No. 1 will be governed by, construed and
enforced in accordance with the internal laws of the State of Washington,
without giving effect to principles and provisions thereof relating to conflict
or choice of laws irrespective of the fact that any one of the parties is now or
may become a resident of a different state.

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be signed by
their duly authorized representatives as of the Amendment No. 1 Effective Date.

 

FRED HUTCHINSON CANCER     JUNO THERAPEUTICS, INC. RESEARCH CENTER    

/s/ Nicole C. Robinson

   

/s/ Hans Bishop

Signature     Signature

Nicole C. Robinson, Ph.D.

   

HANS BISHOP

Printed Name     Printed Name

Vice President, Business Development & Industry Relations

   

CHIEF EXECUTIVE OFFICER

Title     Title

10/22/15

   

OCTOBER 22, 2015

Date     Date

[Signature Page to Amendment No. 1 to Amended and Restated Patent and

Technology License Agreement]

 

  Page 2 of 5   Juno Confidential



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED SUBJECT MATTER

(as of October 6, 2015)

 

SeedIP Ref (360056-)   

Application No.

 

Patent No./

Publication No.

  

Filing Date

 

Publication/ Issue

Date

 

(MM-DD-YYYY)

420 Family

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Page 3 of 5   Juno Confidential



--------------------------------------------------------------------------------

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Page 4 of 5   Juno Confidential



--------------------------------------------------------------------------------

430 Family

[***]

431 Family

[***]

All U.S. and ex-U.S. patents and patent applications, including all
continuations, divisionals, patents of addition, reissues, renewals, extensions
and all foreign counterparts and continuations in part to the extent that such
continuations in part contain subject matter related to any of the U.S. and
ex-U.S. patents and patent applications identified above in this Exhibit A.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Page 5 of 5   Juno Confidential